DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to the amendment filed on 08/03/2021.	
3.	Claims 1-19 are pending. Claims 1-9 are under examination on the merits.  Claims 1, 3-4, 11, 13-14 are amended. Claims 10-19 are withdrawn to a non-elected invention from further consideration.
4.	The objections and rejections not addressed below are deemed withdrawn.	
5.	Applicant’s arguments with respect to claims 1-9 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Claim Objections
6.	Claim 1 is  objected to because of the following informalities: It is suggested that “-OC4H10,-OC5H12,-OC6H14,-OC8H18" be deleted and "-OC4H9,-OC5H11,-OC6H13,-OC8H17" be inserted in its stead so as to engender claim language clarity. Appropriate correction is required. 

Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims 

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An erequest that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

8.	Claims 1-9 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of copending Application No. 16/616,478 (US Pub. No. 2020/0399475 A1, hereinafter “Zhang”) in view of Kuzmina et al. (Perchlorinated europium, terbium and lutetium mono(phthalocyaninates): Synthesis, investigation of thermal stability and optical properties, Polyhedron 156 (2018) 14–18, hereinafter “Kuzmina”). Although the claims at issue are not identical, they are not patentably distinct from each other because Zhang teaches a color photoresist composition, based on 100 parts by weight of the color photoresist composition, comprising: 5-10 parts by weight of a pigment dispersion, 5-8 parts by weight of a binder resin, 5-8 parts by weight of a sandwich type phthalocyanine compound dye, 0.3-0.8 parts by weight of a photoinitiator, 70-85 parts by weight of a photoresist solvent and 0.1-0.2 parts by weight of an additive, wherein a sandwich type phthalocyanine compound dye comprises a sandwich type phthalocyanine compound and a dye solvent, and the sandwich type phthalocyanine compound as set forth. Zhang does not  expressly teach a semi-sandwich type phthalocyanine compound dye, wherein R2 is selected from at least one of acetic acid and acetylacetone. 
	However, Kuzmina teaches a (hexadecachlorophthalocyaninato) terbium(III)acetate synthesis (Page 16, Scheme 1) with benefit of providing a novel phthalocyanine terbium(III) acetate compound with the presence of electron-withdrawing substituents in the
peripheral and non-peripheral positions of the phthalocyanine macrocycle which leads to unique physico-chemical properties, resulting in the appearance of n-type conductivity, nonlinear 
In an analogous art of the color photosensitive composition comprising a phthalocyanine compound dye, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the phthalocyanine compound dye by Liu, so as to include the semi-sandwich type phthalocyanine compound dye has a structure of Formula 1 as set forth as taught by Kuzmina, and would have been motivated to do so with reasonable expectation that this would result in providing a novel phthalocyanine terbium(III) acetate compound with the presence of electron-withdrawing substituents in the peripheral and non-peripheral positions of the phthalocyanine macrocycle which leads to unique physico-chemical properties, resulting in the appearance of n-type conductivity, nonlinear optical, and gas sensing characteristics. Complexes of this type can be successfully applied as colorants, organic field-effect transistors and single molecule magnets as suggested Kuzmina (Page 14, left Col. Introduction, lines 1-7). 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-3, 6, 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US Pat. No. 9.291,894 B2, hereinafter “Liu”) in view of Lu et al. (Infrared spectra of phthalocyanine and naphthalocyanine in sandwich-type (na)phthalocyaninato and porphyrinato rare earth complexes. Part 3. The effects of substituents and molecular symmetry on the infrared characteristics of phthalocyanine in bis(phthalocyaninato) rare earth complexes, Spectrochimica Acta Part A 59 (2003) 3273/3286, hereinafter “Lu”), and Kuzmina et al. (Perchlorinated europium, terbium and lutetium mono(phthalocyaninates): Synthesis, investigation of thermal stability and optical properties, Polyhedron 156 (2018) 14–18, hereinafter “Kuzmina”)

Regarding claims 1-3, 6: Liu teaches a color photosensitive composition, based on 100 parts by weight of the color photoresist composition (Col. 1, lines 8-10), comprising: 5-10 parts by weight of a pigment dispersion (Col. 1, lines 63-67; Col. 3, lines 26-35), 5-8 parts by weight of a binder resin, 5-8 parts by weight of a phthalocyanine compound dye (Col. 2, lines 5-6), 0.3-0.8 parts by weight of a photoinitiator, 70-85 parts by weight of a photoresist solvent, and 0.1-0.2 parts by weight of an additive (Col. , lines 58-67), wherein the binder resin may be an epoxy resin, such as the dispersion resin 2388. The alkaline soluble resin may be an aromatic acid acrylate ester, a copolymer of styrene and maleic anhydride, a polyurethane acrylate, a hydroxy-containing polyester acrylate ester, or a combination thereof (Col. 3, lines 46-50; Col. 4, lines 31-41). Liu does not expressly teach i) phthalocyanine compound, wherein R1 moiety is –OC8H17 group, and ii) a semi-sandwich type phthalocyanine compound, wherein R2 is selected from at least one of acetic acid and acetylacetone. 
Referring to i)  Lu teaches the synthesis of structures of bis(phthalocyaninato) rare earth complexes (A) R1=R2= -OC8H17, M(Pc)2 (Page 3275, left Col., Scheme 1) with benefit of providing bis(phthalocyaninato) rare earth complexes with intense absorption of light in the 


    PNG
    media_image1.png
    267
    297
    media_image1.png
    Greyscale

Referring to ii) Kuzmina teaches a semi-sandwich type phthalocyanine compound, wherein erein R2 is selected from at least one of acetic acid and acetylacetone such as  (hexadecachlorophthalocyaninato) terbium(III)acetate synthesis (Page 16, Scheme 1) with benefit of providing a novel phthalocyanine terbium(III) acetate compound with the presence of electron-withdrawing substituents in the peripheral and non-peripheral positions of the phthalocyanine macrocycle which leads to unique physico-chemical properties, resulting in the appearance of n-type conductivity, nonlinear optical, and gas sensing characteristics. Complexes of this type can be successfully applied as colorants, organic field-effect transistors and single molecule magnets (Page 14, left Col. Introduction, lines 1-7). 
In an analogous art of the color photosensitive composition comprising a phthalocyanine compound dye, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the phthalocyanine compound dye by Liu, so as to include the sandwich type phthalocyanine compound has a structure of Formula 1 having  R1=R2= -OC8H17 as set forth as taught by Lu, and would have been motivated to do so with reasonable expectation that this would result in 
In an analogous art of the color photosensitive composition comprising a phthalocyanine compound dye, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the phthalocyanine compound dye by Liu, so as to include the semi-sandwich type phthalocyanine compound dye has a structure of Formula 1 as set forth as taught by Kuzmina, and would have been motivated to do so with reasonable expectation that this would result in providing a novel phthalocyanine terbium(III) acetate compound with the presence of electron-withdrawing substituents in the peripheral and non-peripheral positions of the phthalocyanine macrocycle which leads to unique physico-chemical properties, resulting in the appearance of n-type conductivity, nonlinear optical, and gas sensing characteristics. Complexes of this type can be successfully applied as colorants, organic field-effect transistors and single molecule magnets as suggested Kuzmina (Page 14, left Col. Introduction, lines 1-7). 

Regarding claim 8: Liu teaches the color photosensitive composition (Col. 1, lines 8-10), wherein the photoresist solvent is selected from at least one of an ester solvent and an ether solvent (Col. 2, lines 1-4; Col. 2, lines 63-67 to Col. 3, lines 1-4) such as propylene glycol monomethyl ether ester (Col. 2, lines 1-4). 

Regarding claim 9: Liu teaches the color photosensitive composition (Col. 1, lines 8-10), wherein the additive is selected from at least one of a silane coupling agent, an antioxidant, an ultraviolet absorber, an antifoaming agent, and a leveling agent (Col. 2, lines 20-24; Col. 3, lines 63067 to Col. 4, lines 1-3). 

4 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US Pat. No. 9.291,894 B2, hereinafter “Liu”) in view of  Lu et al. (Infrared spectra of phthalocyanine and naphthalocyanine in sandwich-type (na)phthalocyaninato and porphyrinato rare earth complexes. Part 3. The effects of substituents and molecular symmetry on the infrared characteristics of phthalocyanine in bis(phthalocyaninato) rare earth complexes, Spectrochimica Acta Part A 59 (2003) 3273/3286, hereinafter “Lu”), and Kuzmina et al. (Perchlorinated europium, terbium and lutetium mono(phthalocyaninates): Synthesis, investigation of thermal stability and optical properties, Polyhedron 156 (2018) 14–18, hereinafter “Kuzmina”) as applied to claim 1 above, and further in view of Chen et al. (Bis[1,8,15,22-tetrakis(3-pentyloxy)phthalo cyaninato]terbium Double-Decker Single-Ion Magnets, Inorg. Chem. 2019, 58, 2422−2429, hereinafter “Chen”).

	Regarding claim 4: The disclosure of Liu in view of Lu and Kuzmina is adequately set forth in paragraph 10 above and is incorporated herein by reference. Liu in view of Lu and Kuzmina does not expressly teach  the dye solvent is selected from at least one of CHCl3, CH3COOCH3, and DMSO.  
However, Chen teaches the synthesis of tetrasubstituted bis[1,8,15,22-tetrakis(3-pentyloxy)- phthalocyaninato]terbium double-deckers, in both the reduced form TbH[Pc(α-OC5H11)4]2 (1) and the neutral form Tb[Pc(α-OC5H11)4]2 (2) as shown below (Page 2423, Scheme 1) in chloroform (CHCl3) solution (Page 2423, Fig 1) with benefit of providing magnetic property of the two bis(phthalocyaninato)terbium double-deckers reveal their characteristic of single-ion magnet (SIM) nature, while 2 exhibits SIM performance superior to that of 1, as revealed by the larger energy barrier of 466 K for the former species and 431 K for the latter species due to the presence of organic radical−f (radical−Tb) interactions. The enhanced SIM performance of 2 in comparison to 1 actually stems from the presence of radical−f interactions and an enhanced ligand field strength (Page 2422, Abstract, lines 8-15).

    PNG
    media_image2.png
    195
    602
    media_image2.png
    Greyscale

In an analogous art of the color photosensitive composition comprising a phthalocyanine compound dye, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the phthalocyanine compound dye by Liu, so as to include the sandwich type phthalocyanine compound has a structure of Formula 1 as set forth in chloroform (CHCl3) solution as taught by Chen, and would have been motivated to do so with reasonable expectation that this would result in providing magnetic property of the two bis(phthalocyaninato)terbium double-deckers reveal their characteristic of single-ion magnet (SIM) nature, while 2 exhibits SIM performance superior to that of 1, as revealed by the larger energy barrier of 466 K for the former species and 431 K for the latter species due to the presence of organic radical−f (radical−Tb) interactions. The enhanced SIM performance of 2 in comparison to 1 actually stems from the presence of radical−f interactions and an enhanced ligand field strength as suggested by Chen (Page 2422, Abstract, lines 8-15). 

12.	Claims 5, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US Pat. No. 9.291,894 B2, hereinafter “Liu”) in view of  Lu et al. (Infrared spectra of phthalocyanine and naphthalocyanine in sandwich-type (na)phthalocyaninato and porphyrinato rare earth complexes. Part 3. The effects of substituents and molecular symmetry on the infrared characteristics of phthalocyanine in bis(phthalocyaninato) rare earth complexes, Spectrochimica et al. (Perchlorinated europium, terbium and lutetium mono(phthalocyaninates): Synthesis, investigation of thermal stability and optical properties, Polyhedron 156 (2018) 14–18, hereinafter “Kuzmina”) as applied to claim 1 above, and further in view of Wang et al. (US Pub. No. 2015/0203608 A1, hereinafter “Wang”).

	Regarding claim 5: The disclosure of Liu in view of Lu and Kuzmina is adequately set forth in paragraph 10 above and is incorporated herein by reference. Liu in view of Lu and Kuzmina does not expressly teach the pigment comprises a blue pigment, wherein the blue pigment comprises a copper phthalocyanine pigment. 
However, Wang teaches a color photoresist comprising pigment dispersion solutions (Page 2, [0027]) , wherein the pigment dispersion solution is present in the color photoresist in an amount of  30.22%-70.3% by weight (Page 2, [0027]), wherein the pigment dispersion solution comprises a copper phthalocyanine pigment blue (PB 15:6) with benefit of providing a 
pigment dispersion solution having a small particle size, a narrow particle size distribution range and a homogenous distribution, viscosity, and a good storage stability (Page 5, [0087]). 
In an analogous art of the color photosensitive composition comprising a phthalocyanine compound dye, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the pigment dispersion by Liu, so as to include the pigment comprises a blue pigment, wherein the blue pigment comprises a copper phthalocyanine pigment as taught by Wang, and would have been motivated to do so with reasonable expectation that this would result in providing a 
pigment dispersion solution having a small particle size, a narrow particle size distribution range and a homogenous distribution, viscosity, and a good storage stability as suggested by Wang  (Page 5, [0087]). 

Regarding claim 7: The disclosure of Liu in view of Lu and Kuzmina is adequately set forth in paragraph 10 above and is incorporated herein by reference. Liu teaches the color photosensitive composition (Col. 1, lines 8-10) comprising a photoinitiator 379 which  is 2-(4-methylbenzyl)-2-(dimethylamino)-1-(4-morpholinophenyl)-1-butanone obtained from BASF (Col. 4, lines 42-44). Liu in view of Lu and Kuzmina does not expressly teach the photoinitiator is selected from at least one of acetophenone, benzoin, diimidazole, and benzophenone, wherein
the acetophenone is ɑ,ɑ-diethoxyacetophenone. 
However, Wang teaches a color photoresist comprising pigment dispersion solutions (Page 2, [0027]) , wherein the pigment dispersion solution is present in the color photoresist in an amount of  30.22%-70.3% by weight (Page 2, [0027]), 10.5%-20.18% by weight of an alkaline soluble resin (Page 2, [0029]), 2.1%-7.3% by weight of an unsaturated resin monomer (Page 2, [0030]),1.0%-5.3% by weight of a photoinitiator (Page 2, [0031]), wherein the photoinitiator comprises one or more of ketone oxime ester photoinitiator, benzil photoinitiator (such as, diacetophenone, ɑ,ɑ-diethoxyacetophenone))and alkylphenone photoinitiator (such as, ɑ-amine alkylphenone) (Page 3, [0074]), 6.85%-55.67% by weight of an organic solvent (Page 2, [0032]),  and 0.51%-1.49% by weight of an additive (Page 2, [0033]) with benefit of providing an effective photoinitiator for UV-curable acrylate-based coatings, adhesives and inks, and further particularly useful for photo curing clear acrylate-based formulations where non-yellowing is important, and is recommended for pigmented inks where shelf life and color stability are essential (Page 3, [0074].
In an analogous art of the color photosensitive composition comprising a phthalocyanine compound dye, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the photoinitiator by Liu, so as to include the photoinitiator which is selected from at least one of acetophenone, benzoin, diimidazole, and benzophenone, wherein the acetophenone is ɑ,ɑ-diethoxyacetophenone  as taught by Wang, and would have been motivated to do so with an effective photoinitiator for UV-curable acrylate-based coatings, adhesives and inks, and further particularly useful for photo curing clear acrylate-based formulations where non-yellowing is important, and is recommended for pigmented inks where shelf life and color stability are essential as suggested by Wang (Page 3, [0074].

Response to Arguments
13.	Applicant’s arguments with respect to claims 1-9 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
In response to Applicant’s argument that that it is premature at this time to require or to file a terminal disclaimer. 
The Examiner respectfully disagrees. The required compliant a terminal disclaimer is not filed as of 08/09/2021, and thus the withdrawal of the nonstatutory double patenting rejection(s) is not made of record. As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated. Therefore, an application must not be allowed unless the required compliant terminal disclaimer(s) is/are filed and/or the withdrawal of the nonstatutory double patenting rejection(s) is made of record by the examiner. See MPEP § 804.02, subsection VI., for filing terminal disclaimers required to overcome nonstatutory double patenting rejections in applications filed on or after June 8, 1995. (Emphasis added.)


THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner Information
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
08/09/2021